       Case 1:20-cv-01140-NONE-JLT Document 16 Filed 02/09/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY CLEVELAND,                               )   Case No.: 1:20-cv-01140-NONE-JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                      )   EXTENSION OF TIME
13          v.                                        )
14   UNITED STATES DEPARTMENT OF
                                                      )   ORDER DENYING PLAINTIFF’S MOTION TO
                                                      )   CHANGE VENUE
     AGRICULTURE, et al.,
15                                                    )
                                                      )   (Doc. 15)
16                  Defendants.                       )

17
18          On October 9, 2020, the Court dismissed the second amended complaint and directed the

19   plaintiff to file a third amended complaint or a notice of voluntary dismissal of the action. (Doc. 11.)

20   After plaintiff failed to do so, the Court ordered the plaintiff to show cause why the action should not

21   be dismissed. (Doc. 12.) On November 17, 2020, the plaintiff filed a “Request for Court Hearing to

22   Cure Deficiencies and Objection to Denial for Change of Venue,” which the Court construed as a

23   response to the order to show cause. (Docs. 13, 14.) The Court denied the request for a hearing “to

24   cure the deficiencies” in the complaint and denied plaintiff’s request for a hearing to object to the

25   Court’s order denying the change of venue. (Doc. 14.) The Court also provided plaintiff with the

26   option to file a third amended complaint or to dismiss the action. (Id. at 2.)

27          On January 21, 2021, the plaintiff filed a motion for extension of time to amend the complaint

28   and motion to change venue. (Doc. 15.) Good cause appearing therefore, the Court GRANTS

                                                          1
       Case 1:20-cv-01140-NONE-JLT Document 16 Filed 02/09/21 Page 2 of 2


1    plaintiff’s motion to extend time. Plaintiff SHALL file his third amended complaint within 60 days

2    from the date of service of this order.

3           However, plaintiff’s motion to change venue is DENIED. The Court has previously

4    determined that venue is correct in this District. (See Docs. 11, 14.) The plaintiff may choose to

5    dismiss this case and re-file it wherever he likes. However, he is again advised that should he do so,

6    the new action will be amenable to dismissal for failure to file the action in the correct venue.

7           The failure to comply with this order will result in a recommendation that the Court

8    dismiss the action.

9
10   IT IS SO ORDERED.

11      Dated:     February 8, 2021                             /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
